Judgment, Supreme Court, New York County (Jane Solomon, J.), entered April 4, 2001, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul the determination of respondent Board of Trustees denying petitioner accident disability retirement benefits, unanimously affirmed, without costs.
The statutory presumption in petitioner’s favor that her heart condition, first diagnosed several years after she joined respondent Department’s employ in October 1990, was sustained as a result of her employment (see General Municipal Law § 207-k), was rebutted by evidence competent to support the Medical Board’s conclusion that petitioner suffered from idiopathic dilated cardiomyopathy unaccompanied by coronary artery disease or hypertension. Accordingly, petitioner’s application for accident disability retirement benefits was properly denied (see Matter of Goldman v McGuire, 101 AD2d 768, 770 [1984], affd 64 NY2d 1041 [1985] for reasons stated below). Concur — Nardelli, J.P., Rosenberger, Ellerin, Williams and Lerner, JJ.